             Case 1:21-cv-06842-UA Document 1 Filed 08/13/21 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                    :
ROBERT WILHELM,                                     :
                                                    :   Case No. ______________
                       Plaintiff,                   :
                                                    :
        v.                                          :   COMPLAINT FOR VIOLATIONS OF
                                                    :   THE FEDERAL SECURITIES LAWS
NET ELEMENT, INC., OLEG FIRER, JON                  :
NAJARIAN, JOHN ROLAND, and TODD                     :
RAARUP,                                             :   JURY TRIAL DEMANDED
                                                    :
                       Defendants.                  :
                                                    :
                                                    :

       Plaintiff Robert Wilhelm (“Plaintiff”), by and through his undersigned counsel, for his

complaint against defendants, alleges upon personal knowledge with respect to himself, and upon

information and belief based upon, inter alia, the investigation of counsel as to all other allegations

herein, as follows:

                        NATURE AND SUMMARY OF THE ACTION

       1.       This action is brought by Plaintiff against Net Element, Inc. (“Net Element” or the

“Company”) and the members of Net Element’s Board of Directors (the “Board” or the “Individual

Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange

Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a proposed

transaction, pursuant to which Net Element will merge with Mullen Automotive, Inc. (“Mullen

Automotive”) and Mullen Technologies, Inc. (“Mullen Technologies,” together with Mullen

Automotive, “Mullen”), through Net Element’s subsidiary Mullen Acquisition, Inc. (“Merger

Sub”) (the “Proposed Transaction”).
           Case 1:21-cv-06842-UA Document 1 Filed 08/13/21 Page 2 of 13




      2.      On August 5, 2020, Net Element issued a press release announcing that it had

entered into an Agreement and Plan of Merger with Mullen dated August 4, 2020 (as amended,

the “Merger Agreement”). Under the terms of the Merger Agreement, Merger Sub will merge

with and into Mullen Automotive, with Mullen Automotive surviving as a wholly owned

subsidiary of Net Element. Immediately prior to the consummation of the merger, Net Element

will divest itself of its payments-processing business and portfolio to RBL Capital Group LLC.

Upon completion of the Proposed Transaction, Net Element will become the parent company of

Mullen Automotive and Net Element shareholders will own 15% and Mullen shareholders will

own 85% of the issued and outstanding shares of the combined company.

      3.      On July 27, 2021, Net Element filed a Schedule 14A Definitive Proxy Statement

(as amended, the “Proxy Statement”) with the SEC. The Proxy Statement, which recommends

that Net Element stockholders vote in favor of the Proposed Transaction, omits or misrepresents

material information concerning, among other things: (i) Net Element’s and Mullen’s financial

projections, which are wholly omitted, and the data and inputs underlying the financial valuation

analyses that support the fairness opinion provided by the Company’s financial advisor,

Alexander Capital, LP (“Alexander Capital”); and (ii) Alexander Capital’s potential conflicts of

interest. The failure to adequately disclose such material information constitutes a violation of

Sections 14(a) and 20(a) of the Exchange Act as Net Element stockholders need such information

in order to make a fully informed decision whether to vote in favor of the Proposed Transaction.

      4.      In short, unless remedied, Net Element’s public stockholders will be forced to make

a voting decision on the Proposed Transaction without full disclosure of all material information

concerning the Proposed Transaction being provided to them. Plaintiff seeks to enjoin the




                                              -2-
              Case 1:21-cv-06842-UA Document 1 Filed 08/13/21 Page 3 of 13




stockholder vote on the Proposed Transaction unless and until such Exchange Act violations are

cured.

                                  JURISDICTION AND VENUE

         5.      This Court has jurisdiction over the claims asserted herein for violations of Sections

14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to

Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question

jurisdiction).

         6.      This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

         7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because defendants

are found or are inhabitants or transact business in this District. Moreover, Net Element’s common

stock trades on the Nasdaq Capital Market, which is headquartered in this District, rendering venue

in this District appropriate.

                                           THE PARTIES

         8.      Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

Net Element.

         9.      Defendant Net Element is a Delaware corporation, with its principal executive

offices located at 3363 NE 163rd Street, Suite 605, North Miami Beach, Florida 33160. The

Company is a technology and value-added solutions group that supports electronic payments

acceptance in a multi-channel environment including point-of-sale (“POS”). Net Element’s

common stock trades on the Nasdaq Capital Market under the ticker symbol “NETE.”




                                                 -3-
            Case 1:21-cv-06842-UA Document 1 Filed 08/13/21 Page 4 of 13




       10.     Defendant Oleg Firer (“Firer”) has been Chief Executive Officer (“CEO”) and a

director of the Company since April 16, 2013, and Executive Chairman of the Board since

November 27, 2018.

       11.     Defendant Jon Najarian (“Najarian”) has been a director of the Company since

March 8, 2018.

       12.     Defendant John Roland (“Roland”) has been a director of the Company since July

10, 2020.

       13.     Defendant Todd Raarup (“Raarup”) has been a director of the Company since July

23, 2020.

       14.     Defendants identified in paragraphs 10-13 are referred to herein as the “Board” or

the “Individual Defendants.”

                               OTHER RELEVANT ENTITIES

       15.     Mullen is a California corporation with its principal executive offices located at

1405 Pioneer St, Brea, California 92821. Mullen is a Southern California-based licensed electric

vehicle manufacturer with international distribution that operates in various verticals of businesses

focusing in the automotive industry: Mullen Automotive, Mullen Energy, Mullen Auto Sales,

Mullen Funding Corp., and CarHub. Each of these divisions provides Mullen with diversity of

different products and services within the automotive industry.

       16.     Merger Sub is a California corporation and wholly owned subsidiary of Net

Element.

                               SUBSTANTIVE ALLEGATIONS

Background of the Company

       17.     Net Element operates a payments-as-a-service transactional and value-added




                                                -4-
          Case 1:21-cv-06842-UA Document 1 Filed 08/13/21 Page 5 of 13




services platform for small to medium enterprise (“SME”) in the U.S. and selected emerging

markets. The Company aims to grow transactional revenue by innovating SME productivity

services using various technology solutions and Aptito, the Company’s cloud-based, restaurant

and retail POS solution. Internationally, Net Element’s strategy is to leverage its omni-channel

platform to deliver flexible offerings to emerging markets with diverse banking, regulatory and

demographic conditions. The Company operates two business segments as a provider of North

American Transaction Solutions and International Transaction Solutions.

       18.     Net Element offers a broad range of payment acceptance and transaction processing

services that enable merchants of all sizes to accept and process over 100 different payment options

in more than 120 currencies, including credit, debit, prepaid and alternative payments. The

Company also provides merchants with value-added services and technologies including

integrated payment technologies, POS solutions, fraud management, information solutions and

analytical tools. Net Element is differentiated by its technology-centered value-added service

offerings built around a payments ecosystem and diversified business model, which enables the

Company to provide its varied customer base with a broad range of transaction-processing services

from a single source across numerous channels and geographic markets.

       19.     On December 18, 2020, the Company announced its first quarter 2021 financial

results. The Company achieved revenues of $23.8 million during the quarter, compared to

revenues of $15.8 in the corresponding quarter of 2020. Net Element also reported net income

attributable to common stockholders of approximately $0.3 million or $0.05 per share income for

the three months ended March 31, 2021, as compared to a net loss of approximately $1.4 million

or $0.33 per share loss for the three months ended March 31, 2020.

The Proposed Transaction




                                               -5-
          Case 1:21-cv-06842-UA Document 1 Filed 08/13/21 Page 6 of 13




       20.     On August 5, 2020, Net Element issued a press release announcing the Proposed

Transaction, which states, in relevant part:

       MIAMI, Aug. 05, 2020 -- Net Element, Inc. (NASDAQ: NETE) (“Net Element” or
       the “Company”) today announced the execution of a definitive agreement to merge
       with privately-held Mullen Technologies, Inc. (“Mullen”), a Southern California-
       based electric vehicle company, in a stock-for-stock reverse merger in which
       Mullen’s stockholders will receive a majority of the outstanding stock in the post-
       merger Company.

       Highlighted Terms of the Definitive Merger Agreement:

       Under the terms of the agreement, Net Element’s wholly owned, newly formed
       subsidiary will acquire all the outstanding shares of Mullen. Upon completion of
       the merger, Net Element shareholders will own 15% and Mullen shareholders will
       own 85% of the issued and outstanding shares of the combined Company. Net
       Element has the right to acquire up to an additional 6.7% of the combined Company
       depending on the amount of loans from Net Element to Mullen prior to closing.

       Immediately prior to completion of the merger, Net Element will, subject to Net
       Element’s stockholders’ approval, divest itself of its payments-processing business
       and portfolio. The completion of the merger is subject to shareholder and
       NASDAQ approval, as well as other conditions referenced in the merger
       agreement. Upon closing of the merger, Net Element’s current management team
       and board of directors will resign and be replaced by a management team led by
       David Michery, Mullen’s founder, chairman and chief executive officer and the
       Mullen-nominated board of directors. The Company has obtained a fairness
       opinion satisfactory to its board of directors, and each company’s board of directors
       has approved the execution of the merger agreement. Mullen’s shareholders have
       approved the execution of the merger agreement and the transactions contemplated
       in such agreement.

       Additional details regarding the merger, including the complete merger agreement,
       may be found in Net Element’s report on Form 8-K, which was filed with the
       Securities and Exchange Commission (SEC) today, August 5th, 2020, and may be
       obtained from the SEC website at https://sec.report/CIK/0001499961.

       “Our team at Mullen Technologies is very proud to take the next step in completing
       this acquisition of Net Element,” stated David Michery, CEO and Founder of
       Mullen Technologies,Inc.         “Mullen is dedicated to the development of
       environmentally friendly, affordable technology that will bring energy solutions to
       consumer products and communities in the near future. This acquisition provides
       the resources that Mullen can utilize to execute on its business model to integrate
       state-of-the-art, clean-battery technology into personal and commercial vehicles,




                                               -6-
          Case 1:21-cv-06842-UA Document 1 Filed 08/13/21 Page 7 of 13




       and eventually sustainable, reusable battery technology into everyday consumer
       products.”

       Founded in 2014, Mullen, through ICI (Independent Commercial Importers),
       expects to launch the Dragonfly K50, a luxury sports car, in the first half of 2021.
       Mullen currently operates seven retail locations throughout California, as well as
       one in Arizona. Several national and local events, from the Los Angeles Auto Show
       to the New York International Auto Show, have showcased Mullen automobiles
       and concept cars. Mullen’s Dragonfly K50 won the Governor’s Choice Award at
       the 2019 Balboa Bay Club’s Classic Auto Show.

       “We are excited to move forward with the proposed merger with Mullen
       Technologies. We are confident that this transaction will increase shareholder value
       in the long term,” commented Oleg Firer, executive chairman of Net Element.

The Proxy Statement Contains Material Misstatements and Omissions

       21.     The defendants filed a materially incomplete and misleading Proxy Statement with

the SEC and disseminated it to Net Element’s stockholders. The Proxy Statement misrepresents

or omits material information that is necessary for the Company’s stockholders to make an

informed decision whether to vote their shares in favor of the Proposed Transaction.

       22.     Specifically, as set forth below, the Proxy Statement fails to provide Company

stockholders with material information or provides them with materially misleading information

concerning: (i) Net Element’s and Mullen’s financial projections, which are wholly omitted, and

the data and inputs underlying the financial analyses performed by the Company’s financial

advisor Alexander Capital; and (ii) Alexander Capital’s potential conflicts of interest.

Material Omissions Concerning Net Element’s and Mullen’s Financial Projections and
Alexander Capital’s Financial Analyses

       23.     The Proxy Statement wholly omits the financial projections for Net Element and

Mullen.

       24.     For example, the Proxy Statement sets forth that in connection with its fairness

opinion, Alexander Capital “reviewed certain other internal financial analyses and forecasts

prepared by (i) the management of Mullen relating to its business and (ii) the management of Net



                                                -7-
          Case 1:21-cv-06842-UA Document 1 Filed 08/13/21 Page 8 of 13




Element relating to the respective business of Net Element and Mullen[.]” Proxy Statement at 95.

Yet, the Proxy Statement fails to disclose any financial forecasts related to Mullen or Net Element.

       25.     The Proxy Statement also fails to disclose material information concerning

Alexander Capital’s financial analyses.

       26.     The Proxy Statement describes Alexander Capital’s fairness opinion and the

various valuation analyses performed in support of its opinion. However, the description of

Alexander Capital’s fairness opinion and analyses fails to include key inputs and assumptions

underlying these analyses. Without this information, as described below, Net Element’s public

stockholders are unable to fully understand these analyses and, thus, are unable to determine what

weight, if any, to place on Alexander Capital’s fairness opinion in determining whether to vote in

favor of the Proposed Transaction.

       27.     With respect to Alexander Capital’s Discounted Cash Flow Analysis, the Proxy

Statement fails to disclose: (i) the Mullen forecasts, and any adjustments Alexander Capital made

thereto, utilized by Alexander Capital in the analysis; (ii) the unlevered free cash flow for years

ending December 31, 2021 through 2030 as per the Mullen forecasts; (iii) quantification of the

terminal year cash flow and the terminal values for Mullen; (iv) quantification of the inputs and

assumptions underlying the discount rates ranging from 9.0% to 20.0%; and (v) the current

outstanding shares of the Company.

       28.      With respect to Alexander Capital’s Precedent Transaction Analysis, the Proxy

Statement fails to disclose the implied multiples and discount rates used in the analysis.

       29.     With respect to Alexander Capital’s Public Comparable Analysis, the Proxy

Statement fails to disclose the individual multiples and financial metrics for each company

observed in the analysis.




                                               -8-
          Case 1:21-cv-06842-UA Document 1 Filed 08/13/21 Page 9 of 13




       30.     With respect to Alexander Capital’s Present Value of Future Share Price Analysis,

the Proxy Statement fails to disclose: (i) the Mullen forecasts, and any adjustments Alexander

Capital made thereto, utilized by Alexander Capital in the analysis; and (ii) quantification of the

inputs and assumptions underlying the (a) multiples of 15.0x and of 3.2x, and (b) range of discount

factors from 9.0% to 20.0%.

       31.     The omission of this information renders the statements in the “Opinion of

Financial Advisor” section of the Proxy Statement false and/or materially misleading in

contravention of the Exchange Act.

Material Omissions Concerning Alexander Capital’s Potential Conflicts of Interest

       32.     The Proxy Statement fails to disclose material information concerning potential

conflicts of interest faced by the Company’s financial advisor, Alexander Capital.

       33.     For example, the Proxy Statement fails to disclose: (i) the amount of Alexander

Capital’s compensation that is contingent upon consummation of the Proposed Transaction; and

(ii) whether Alexander Capital has performed past services for any parties to the Merger

Agreement or their affiliates, and if so, the timing and nature of the services and the amount of

compensation received by Alexander Capital for providing such services.

       34.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       35.     The omission of this information renders the statements in the “Opinion of

Financial Advisor” section of the Proxy Statement false and/or materially misleading in

contravention of the Exchange Act.




                                               -9-
          Case 1:21-cv-06842-UA Document 1 Filed 08/13/21 Page 10 of 13




       36.     The Individual Defendants were aware of their duty to disclose the above-

referenced omitted information and acted negligently (if not deliberately) in failing to include this

information in the Proxy Statement. Absent disclosure of the foregoing material information prior

to the stockholder vote on the Proposed Transaction, Plaintiff and the other stockholders of Net

Element will be unable to make a sufficiently informed voting decision in connection with the

Proposed Transaction and are thus threatened with irreparable harm warranting the injunctive

relief sought herein.

                                     CLAIMS FOR RELIEF

                                              COUNT I

             Claims Against All Defendants for Violations of Section 14(a) of the
                  Exchange Act and Rule 14a-9 Promulgated Thereunder

       37.     Plaintiff repeats all previous allegations as if set forth in full.

       38.     During the relevant period, defendants disseminated the false and misleading Proxy

Statement specified above, which failed to disclose material facts necessary to make the

statements, in light of the circumstances under which they were made, not misleading in violation

of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

       39.     By virtue of their positions within the Company, the defendants were aware of this

information and of their duty to disclose this information in the Proxy Statement. The Proxy

Statement was prepared, reviewed, and/or disseminated by the defendants. It misrepresented

and/or omitted material facts, including material information about Net Element’s and Mullen’s

financial projections, the financial analyses performed by Alexander Capital, and Alexander

Capital’s potential conflicts of interest. The defendants were at least negligent in filing the Proxy

Statement with these materially false and misleading statements.




                                                 - 10 -
          Case 1:21-cv-06842-UA Document 1 Filed 08/13/21 Page 11 of 13




       40.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder would consider them important in deciding how to vote

on the Proposed Transaction.

       41.     By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       42.     Because of the false and misleading statements in the Proxy Statement, Plaintiff is

threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive

relief is appropriate to ensure defendants’ misconduct is corrected.

                                             COUNT II

                   Claims Against the Individual Defendants for Violations
                            of Section 20(a) of the Exchange Act

       43.     Plaintiff repeats all previous allegations as if set forth in full.

       44.     The Individual Defendants acted as controlling persons of Net Element within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Net Element, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.

       45.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.




                                                 - 11 -
           Case 1:21-cv-06842-UA Document 1 Filed 08/13/21 Page 12 of 13




       46.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same. The Proxy Statement at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were, thus, directly involved in the making of the Proxy Statement.

       47.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy Statement purports to describe the various issues and information that

they reviewed and considered—descriptions the Company directors had input into.

       48.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       49.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-

9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of defendants’ conduct, Net Element stockholders

will be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in his favor on behalf of Net Element, and against defendants, as

follows:




                                                - 12 -
            Case 1:21-cv-06842-UA Document 1 Filed 08/13/21 Page 13 of 13




       A.       Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction, unless and until defendants disclose and disseminate the

material information identified above to Net Element stockholders;

       B.       In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages to Plaintiff;

       C.       Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange Act,

as well as SEC Rule 14a-9 promulgated thereunder;

       D.       Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.       Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury.

 Dated: August 13, 2021                                  WEISSLAW LLP


                                                  By
                                                         Richard A. Acocelli
                                                         1500 Broadway, 16th Floor
                                                         New York, New York 10036
                                                         Tel: (212) 682-3025
                                                         Fax: (212) 682-3010
                                                         Email: racocelli@weisslawllp.com

                                                         Attorneys for Plaintiff




                                                - 13 -
